Title: From George Washington to Colonel John Cadwalader, 25 December 1776
From: Washington, George
To: Cadwalader, John



Dear sir
McKenkey’s Ferry [Pa.]25th Decr 1776 Six oClock P.M.

Notwithstanding the discouraging Accounts I have received from Col: Reed of what might be expected from the Operations below, I am determined, as the night is favourable, to cross the River, & make the attack upon Trenton in the Morning. If you can do nothing real, at least create as great a diversion as possible. I am Sir your most obt Servant

Go: Washington

